Citation Nr: 1019733	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  05-16 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to service connection for muscle and joint 
pain in the left wrist and bilateral elbows and shoulders, 
including as due to an undiagnosed illness.

2. Entitlement to an evaluation in excess of 10 percent for 
productive changes, left hip.

3. Entitlement to an evaluation in excess of 60 percent for 
degenerative disc disease (DDD) and strain, cervical spine, 
with bilateral upper extremity neurological symptoms and 
headaches.

4. Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease (DDD) and strain of the 
thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from July 1987 to May 1996, 
including in the Southwest Asia Theater of operations from 
August 1990 to March 1991 during the Persian Gulf War

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which in part, denied the issues on 
appeal.

The Veteran testified in support of these claims during a 
hearing held before a Decision Review Officer at the RO in 
October 2004.  

In June 2007 and August 2009, the Board remanded these claims 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.


FINDINGS OF FACT

1.  VA provided the Veteran adequate notice and assistance 
with regard to the claims being decided.

2.  The Veteran served on active duty in the Persian Gulf in 
support of Operation Desert Storm.

3.  The Veteran does not have an undiagnosed disability 
manifested by muscle and joint pain in the left wrist, 
bilateral elbows, and shoulders which is related to service.

4.  The Veteran's muscle and joint pain in the left wrist, 
bilateral elbows, and shoulders are separate and independent 
entities; the diagnoses are mild bilateral shoulder 
impingement with normal x-rays; tendinitis of the elbows, 
bilateral; and, left wrist tendinitis which are not related 
to service.

5.  The Veteran's left hip range of motion is flexion to 45 
degrees, extension to 10 degrees, abduction to 20 degrees, 
adduction to 20 degrees, internal rotation to 10 degrees, and 
external rotation to 20 degrees.  

6.  DDD and strain, cervical spine is not manifested by 
unfavorable ankylosis of the entire cervical spine.

7.  DDD and strain of the thoracolumbar spine is not 
manifested by unfavorable ankylosis of the entire 
thoracolumbar spine.


CONCLUSIONS OF LAW

1.  Muscle and joint pain in the left wrist and bilateral 
elbows and shoulders, including as due to an undiagnosed 
illness, were not incurred in or aggravated by service and 
may not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.317 (2009).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for productive changes, left hip, are not met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5003, 5010, 5250-5255 (2009).

3.  The criteria for an evaluation in excess of 60 percent 
for DDD and strain, cervical spine, with bilateral upper 
extremity neurological symptoms and headaches have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2009).

4. The criteria for an evaluation in excess of 40 percent for 
DDD and strain of the thoracolumbar spine have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5237, 5243.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  The VCAA 
and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. §§ 5103(a), 
5103A; 38 C.F.R. § 3.159).

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA. See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the Veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating them does not prejudice the Veteran in the 
disposition thereof. Bernard v. Brown, 4 Vet. App. 384, 392- 
94 (1993).

A. Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction. Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  Where notice was not mandated at 
the time of the initial RO decision, it is not error to 
provide remedial notice after such decision.  Id. at 122-24.

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; (4) degree of disability; and (5) effective 
date of disability. Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  The Court further held that notice 
under the VCAA must inform the claimant that, if the RO 
grants his service connection claim, it will then assign such 
an award a disability rating and an effective date. Such 
notice must explain how it determines the appropriate 
disability rating and effective date to assign the award. Id. 
at 486.

In January 2008, the Court held that, with regard to claims 
for increased compensation, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life. Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 
(2008). The Court further held that, if the Diagnostic Code 
(DC) under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  As 
well, the Court held that the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant DCs, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation, including competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability. Id. 
at 43-44.

In this case, the RO provided the Veteran VCAA notice on his 
claims by letters dated February 2003, June 2006, June 2007, 
September 2007 and May 2008, the first before initially 
deciding those claims in a rating decision dated May 2004.  
The timing of such notice reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.

The content of such notice letters, considered in conjunction 
with the content of other letters the RO sent the Veteran in 
July 2003 and April 2005, also reflects compliance with 
pertinent regulatory provisions and case law, noted above.  
In the letters, the RO acknowledged the Veteran's claims, 
notified him of the evidence needed to substantiate those 
claims, identified the type of evidence that would best do 
so, informed him of VA's duty to assist, and indicated that 
it was developing his claims pursuant to that duty.  The RO 
also provided the Veteran all required information on 
disability ratings and effective dates.  As well, the RO 
identified the evidence it had requested and received in 
support of the Veteran's claims and the evidence it was 
responsible for securing.  The RO noted that it would make 
reasonable efforts to assist the Veteran in obtaining all 
outstanding evidence provided he identified the source(s) 
thereof.  The RO also noted that, ultimately, it was the 
Veteran's responsibility to ensure VA's receipt of all 
pertinent evidence. The RO advised the Veteran to sign the 
enclosed forms authorizing the release of his treatment 
records if he wished VA to secure such records on his behalf.  
The RO also advised the Veteran to provide VA all pertinent 
evidence and information.

B. Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO endeavored to secure and associate with the claims file 
all evidence the Veteran identified as being pertinent to 
these claims, including service and post-service treatment 
records

The RO also conducted medical inquiry in support of the 
Veteran's claims by affording the Veteran VA examinations, 
during which examiners addressed the etiology and severity of 
the disabilities at issue in this decision.  Since then, the 
Veteran has not asserted that the reports of these 
examinations are inadequate to decide his claims.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]." Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant).



I. Service Connection

The Veteran seeks service connection for muscle and joint 
pain in the left wrist and bilateral elbows and shoulders, 
including as due to an undiagnosed illness.  According to 
written statements he submitted during the course of this 
appeal and his hearing testimony, presented in October 2004, 
he most likely developed these symptoms while serving in the 
Persian Gulf in support of Operation Desert Storm or 
secondary to the PB pills and anthrax shots needed prior to 
transferring there. 

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic." When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

With regard to claims for service connection under 38 
U.S.C.A. § 1117 based on service in the Persian Gulf, the law 
provides the following:

(a)(1) The Secretary may pay compensation under this 
subchapter to a Persian Gulf Veteran with a qualifying 
chronic disability that became manifest (A) during service on 
active duty in the Armed Forces in the Southwest Asia theater 
of operations during the Persian Gulf War; or (B) to a degree 
of 10 percent or more during the presumptive period 
prescribed under subsection (b).

(a)(2) For purposes of this subsection, the term "qualifying 
chronic disability" means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): (A) An undiagnosed illness; (B) A medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; (C) Any 
diagnosed illness that the Secretary determines in 
regulations prescribed under subsection (d) warrants a 
presumption of service connection.

(b) The Secretary shall prescribe by regulation the period of 
time following service in the Southwest Asia theater of 
operations during the Persian Gulf War that the Secretary 
determines is appropriate for presumption of service 
connection for purposes of this section.

* *

(f) For purposes of this section, the term "Persian Gulf 
Veteran" means a Veteran who served on active duty in the 
Armed Forces in the Southwest Asia Theater of operations 
during the Persian Gulf War.

38 U.S.C.A. § 1117 (West 2002).

The regulation implementing the foregoing statute provides, 
in relevant part, that except as provided otherwise, VA shall 
pay compensation in accordance with chapter 11 of Title 38, 
United States Code, to a Persian Gulf Veteran who exhibits 
objective indications of a qualifying chronic disability, 
provided that such disability (i) became manifest either 
during active duty in the South West Asia theater of 
operations during the Gulf War, or to a compensable degree no 
later than December 31, 2006, and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis. 38 C.F.R. § 3.317(a)(1).

"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 38 
C.F.R. § 3.317(a)(3).  Disabilities that have existed for at 
least six months and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered "chronic." 38 C.F.R. § 3.317(a)(4).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Muscle and joint pain in the left wrist, bilateral elbows, 
and shoulders

Post-service medical records, including VA and private 
treatment records dated since September 2000 and reports of 
VA examinations conducted in November 2003 and June 2008 
confirm that the Veteran currently has left wrist, bilateral 
elbows, and shoulders symptoms diagnosed as tendinitis. The 
question is thus whether this left wrist, bilateral elbows, 
and shoulders disabilities are related to the Veteran's 
active service, including in the Persian Gulf.

As previously indicated, the Veteran in this case served on 
active duty from July 1987 to May 1996.  According to his 
service medical records, during this time period, he did not 
report chronic left wrist, bilateral elbows, and shoulders 
complaints.  

Following discharge, beginning in September 2000, the Veteran 
expressed left wrist, bilateral elbows, and shoulders 
complaints among others.  

A VA examiner who conducted a November 2003 neurological 
examination concluded that there was no evidence of 
radiculopathy secondary to the Veteran's cervical spine 
disability, which might account for the Veteran's complaints.  
No medical professional linked the left wrist, bilateral 
elbows, and shoulders to the Veteran's period of active 
service.

In a June 2008 VA examination it was noted that the Veteran 
was trying to establish service connection for joints and 
muscle pain in the left wrist, elbows and shoulders.  The 
examiner noted no evidence of any bilateral shoulder, elbows, 
or left wrist traumatic event.  

Examination revealed no gross defects or atrophy of either 
shoulder, elbow, or left wrist.  Range of motion of the 
shoulders was 180 degrees of forward flexion and abduction 
bilaterally; external and internal rotation was to 90 
degrees, with pain at 90 degrees.  Range of motion of the 
elbows was forearm flexion to 145 degrees, supination to 80 
degrees; forearm pronation to 80 degrees.  Repeat testing did 
not cause increased pain, weakness, fatigue, or additional 
functional limitations.
Left wrist ROM revealed palmar flexion to 55 degrees; radial 
deviation was to 15 degrees; ulnar deviation to 45 degrees.  
Repeat testing did not cause increased pain, weakness, 
fatigue, or additional functional limitations of the 
shoulders, elbows, or left wrist.  

The examiner opined that he did not believe the shoulder, 
elbow and left wrist pain was part of a constellation of a 
disease such as fibromyalgia or an undiagnosed illness 
related to the Veteran's Persian Gulf War Service.  Further 
they were less likely than not related to his previous 
service in the military.  The symptoms could easily have 
occurred on post-military service.  

A review of the C-file, revealed the veteran was seen in 1993 
for a shoulder pectoral muscle strain in which he had a full 
active range of motion in the shoulder and was given Motrin.  
It today's current situation, again, he has full active range 
of motion in both shoulders, although very mild symptoms of 
impingement.  Regarding the elbows, the examiner opined that, 
it is most likely due to left lateral epicondylitis.  He 
opined that the elbow pain tendinitis of both elbows.  
Regarding the wrists, he opined that it was also due to a 
history of tendinitis.  What the Veteran described pain 
starting in the left wrist on the flexor aspect that radiates 
into the thumb on the palmar surface, other than mild 
bilateral symmetric limitation of motion in the wrists, the 
examination was essentially normal.   

The examiner opined that, "It is my opinion that his 
shoulder, wrist, and elbow diagnosis are separate and 
independent entities that are most likely related to overuse.  
These symptoms are primarily pain related with minimal loss 
of range of motion and with essentially normal radiographical 
studies, therefore it is my opinion that the patient's 
bilateral shoulders, elbows, and wrists are less likely than 
not (less than 50/50) related to the Veteran's period of 
active service while in the Persian Gulf War"

Clearly the Veteran's left wrist, elbows and shoulders 
symptoms have been attributed to known diagnosed illnesses, 
thereby precluding the veteran from an award of service 
connection for such symptoms based on his service in the 
Persian Gulf.  In addition, as previously indicated, to 
prevail in a claim for service connection, a claimant must 
submit competent evidence establishing the existence of a 
current disability resulting from service or a service-
connected disability.  In this case, the Veteran's assertions 
are the only evidence of record linking his left wrist, 
elbows and shoulders disabilities to his active service.  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).   The Board 
acknowledges that the Veteran is competent to give evidence 
about what he experienced. See Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) (finding Veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).   
However, the Veteran, as a lay person, is not competent to 
testify that his current left wrist, elbows and shoulders 
disabilities were caused by active service.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   Consequently, the 
Veteran's statements regarding etiology do not constitute 
competent medical evidence on which the Board can make a 
service connection determination.

Inasmuch as tendinitis of the left wrist, elbows and 
shoulders are not related to the Veteran's active service, 
the Board concludes that such disabilities were not incurred 
in or aggravated by service. The evidence is not in relative 
equipoise; therefore, the Veteran may not be afforded the 
benefit of the doubt in the resolution of this claim. Rather, 
the claim must be denied.


II. Increased Evaluations

The Veteran seeks increased evaluations for left hip, 
cervical and thoracic spine disabilities.  He asserts that 
the evaluations assigned these disabilities do not accurately 
reflect the severity of all associated symptomatology.

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a Veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.   If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

In claims for increases, the present level of disability is 
of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).   However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

A disability may require re-evaluation in accordance with 
changes in a Veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements. The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. §§ 4.40, 4.45.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45; see 
also DeLuca v. Brown, 8 Vet. App. 202, 206-7 (holding that 
VA's review of a service-connected musculoskeletal disability 
must include an assessment of the functional impairment 
caused by that disability and that, if the service-connected 
disability involves a joint rated based on limitation of 
motion, adequate consideration must be given to functional 
loss due to pain under 38 C.F.R. § 4.40, and functional loss 
due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45).   Painful, 
unstable, or maligned joints due to healed injury are 
entitled to at least the minimum compensable evaluation for 
the joint.  38 C.F.R. § 4.59.

DC 5003 provides that degenerative arthritis established by 
x-ray findings is to be evaluated on the basis of limitation 
of motion under the appropriate DC for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate DC, an evaluation of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assignable for x-ray evidence of involvement of arthritis of 
2 or more major joints or 2 or more minor joint groups. A 20 
percent evaluation is assignable for x-ray evidence of 
involvement of arthritis of 2 or more major joints or 2 or 
more minor joint groups with occasional incapacitating 
episodes.  38 C.F.R. § 4.71a, DC 5003 (2009).


IIa.  Left hip disorder

The Veteran claims that an increased evaluation is warranted 
for his left hip disability because it involves clicking, 
uncomfortable grinding and sciatic pain daily.  Written 
statements of his friends and sister confirm the hip pain, 
which allegedly interferes with the Veteran's ability to 
sleep, necessitates the use of medications, hinders his 
ability to exercise properly, and causes significant physical 
and mental limitations.

The RO has evaluated the Veteran's left hip disability as 10 
percent disabling pursuant to DCs 5010 and 5255.  DC 5010 
provides that arthritis due to trauma, substantiated by x- 
rays, is to be rated as degenerative arthritis.  38 C.F.R. § 
4.71a, DC 5010.  The appropriate DCs for the specific joint 
involved in this case are 5251, 5252 and 5253.  

Under DC 5251 a 10 percent evaluation is assignable for 
extension of the thigh limited to 5 degrees. 38 C.F.R. § 
4.71a, DC 5251 (2009).  DC 5252 provides a 10 percent 
evaluation for flexion of the thigh limited to 45 degrees. A 
20 percent evaluation is assignable for flexion of the thigh 
limited to 30 degrees.  38 C.F.R. § 4.71a, DC 5252 (2009). DC 
5253 provides a 10 percent evaluation for limitation of 
rotation of the thigh; cannot toe-out more than 15 degrees of 
affected leg, or limitation of adduction of the thigh, cannot 
cross legs.  A 20 percent evaluation is assignable for 
limitation of abduction of the thigh, motion lost beyond 10 
degrees. 38 C.F.R. § 4.71a, DC 5253 (2009).

DCs 5254 and 5255 are also applicable to this appeal. DC 5254 
provides that an 80 percent evaluation is assignable for a 
flail joint of the hip.  DC 5255, which governs impairment of 
the femur, provides that a 10 percent evaluation is 
assignable for malunion of the femur with slight knee or hip 
disability.  A 20 percent evaluation is assignable for 
malunion of the femur with moderate knee or hip disability.  
A 30 percent evaluation is assignable for malunion of the 
femur with marked knee or hip disability.

Extension and flexion of the hip are considered normal if 
ranging from 0 to 125 degrees.  Abduction of the hip is 
considered normal if ranging from 0 to 45 degrees. 38 C.F.R. 
§ 4.71.

Based on these criteria, as well as the reasoning noted 
below, the evidence establishes that the Veteran's left hip 
disability picture does not more nearly approximate the 
criteria for an increased evaluation under any pertinent DC 
during any time period at issue in this appeal.

During a VA joints examination conducted in March 2003, the 
Veteran reported hip pain that interfered with his ability to 
play certain sports.  No examination of the left hip was 
performed.  X -rays revealed a congenital bilateral 
abnormality of the hips but they were normal in all other 
aspects.

During a November 2003 VA Gulf War Guidelines examination, 
the examiner noted hip pain, worse on the right and with 
prolonged standing, which was consistent with a shorter left 
hemipelvis and left leg (congenital abnormality).  Range of 
motion of the hips was forward flexion to 125 degrees, 
bilaterally; abduction to 60 degrees, bilaterally; internal 
rotation to 45 degrees, bilaterally; and, external rotation 
to 60 degrees, bilaterally.  The examiner also noted that 
this anatomical abnormality was causing spasms at night.

During an October 2008 VA examination, the examiner noted 
that the Veteran walked with a slow gait using a cane; and he 
had difficulty squatting.  Range of motion of the left hip 
was forward flexion to 45 degrees; abduction to 20 degrees; 
hip adduction to 20 degrees; extension to 10 degrees; 
internal rotation to 10 degrees; and, external rotation to 20 
degrees.  Motion testing elicited discomfort on the left.  
The examiner noted no atrophy, weakness, incoordination, 
fatigability, nerve involvement or ankylosis.  X-rays 
revealed bilateral femoral head osteophytes, but normal joint 
space.  

In June 2009, new evidence was received from William L. 
Wilson, M.D., M.SC.  This included pain management treatment 
records from June 2005 to March 2009.
This evidence did not offer any evidence indicating any 
greater disability picture regarding the left hip disorder.  

As the above evidence shows, during the course of this 
appeal, the Veteran's left hip disability involved a defect 
of the femoral head, a shorter left pelvis and leg and 
degenerative joint disease, but not a flail hip joint or 
malunion of the left femur.  As previously indicated, this 
disability gradually worsened since 2005, causing pain and 
discomfort, including on motion, limitation of motion and 
spasm at night, but not limitation of abduction beyond 10 
degrees, flexion limited to 30 degrees, or ankylosis.  In the 
absence of more severe limitation of motion, ankylosis, a 
flail hip joint or malunion of the femur, an evaluation in 
excess of 10 percent may not be assigned the left hip 
disability under any applicable DC during any time period at 
issue in this case.




IIb.  DDD and strain, cervical spine and thoracolumbar spine

Degenerative changes of the lumbar and cervical spine are 
rated under the general rating for diseases and injuries of 
the spine.  Under that formula, the ratings are assigned with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.

Under this formula, a 30 percent rating is assigned for 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 40 
percent rating is assigned for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent rating.

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees. Note 2, General Rating 
Formula for Disease and Injuries of the Spine. 38 C.F.R. § 
4.71a, Plate V (2009).

Under current provisions for rating intervertebral disc 
syndrome, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
Section 4.25. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).

For evaluation of intervertebral disc syndrome, with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a 40 percent rating is assignable. With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent rating is assignable. Id.

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment. Id.

Historically by rating decision in November 1996 service 
connection was granted for cervical strain and lumbar strain.  
Each was assigned a 10 percent rating from May 13, 1996.

In an October 2000 statement of the case a decision review 
officer (DRO) increased the 10 percent rating for a cervical 
strain to 30 percent and increased the 10 percent rating for 
a lumbar strain to 40 percent each from March 31, 2000. 
Subsequently the DRO in a February 2001 revised the decision 
to increase the 10 percent rating for a cervical strain to 60 
percent; and increased the 10 percent rating for a lumbar 
strain to 40 percent, each from January 1, 2000.

By rating action in May 2004 service connection was granted 
for a thoracolumbar spine disorder.  This was combined with 
the lumbar spine disorder and recharacterized as DDD and 
strain of the thoracolumbar spine and the 40 percent rating 
was continued.

During the VA examination conducted in October 2008, the 
Veteran reported injuring his back in a weight lifting injury 
in service in the early 90s and has had neck pain since.  He 
reported constant sharp pain rated 8/10, and treated with 
chiropractor adjustments.  The examiner noted that the claims 
file did not reveal any indication or treatment of a neck 
injury in service, although noting a moderately severe back 
injury and treatment in service.  The Veteran reported pain 
radiating to the right shoulder with occasional tingling of 
the right little finger; and, left upper extremity to the 
left hand.  He reported occasional flare-ups of pain; he had 
not reported missing work or being incapacitated; and, he 
reported some degree of kidney malfunction.  He was not 
taking any nonsteroidal antiinflammatory drugs.  He has had a 
series of epidurals and has had to discontinue all sports 
activities.  

The examiner noted a well developed muscular male who walked 
with a cane due to hip pain and arthritis.  He walked slowly 
with normal head position and cervical lordotic curve.  Range 
of cervical motion was flexion to 20 degrees, extension to 
30 degrees, left rotation to 40 degrees, right rotation to 50 
degrees, and right and left lateral bending to 15 degrees.  
He grimaced and had some discomfort and stiffness with 
motion.  He had normal coordination and endurance with no 
indication of weakness; or fatigue on repetition.

A neurological examination revealed normal upper extremity 
strength, 2+ reflexes at triceps, biceps, and 
brachioradialis.  Pin sensation was somewhat reduced in the 
fingertips, and nondermatomal distribution sensation in the 
forearm or upper arm.  X-rays of the cervical spine were 
normal.  

The diagnosis was significant pain limiting mobility of the 
cervical spine and ability to turn head.  There was no 
indication of fatiguability or weakness, although pain level 
may increase with activity level.  There were no neurological 
or radicular signs or symptoms.  The Veteran had numbness 
noted in his hands but no sign of weakness; cervical 
ankylosis; or significant indications of headaches causing 
additional disability.  There was no paralysis.  The cervical 
spine disability was primarily on the basis of pain with no 
indication of strength, speed, or endurance deficits.  Flare-
ups also on the basis of pain with no indications of 
incoordination.    

In June 2009, new evidence was received from William L. 
Wilson, M.D., M.SC.  This included pain management treatment 
records from June 2005 to 2009.
A June 2005 evaluation noted range of cervical motion was 
flexion to 90 percent, extension to 30 percent, left rotation 
to 30 percent, right rotation to 80 percent, and right and 
left lateral bending to 100 percent.  A March 2009 evaluation 
noted range of cervical motion was flexion, extension, left 
and right rotation, and right and left lateral bending all to 
100 percent without pain (after adjustment).  Range of 
thoracic motion while not given was noted to not cause pain 
with motion.

Significantly, no medical evidence of record reveals evidence 
of unfavorable ankylosis of the thoracolumbar or cervical 
spines at any time during this rating period.  Hence, 
entitlement to a higher 50 percent rating for the 
thoracolumbar spine disorder; or; 100 percent rating for the 
cervical spine disorder is not warranted at any time.

Indeed, the evidence of record including that evidence 
submitted in June 2009 by the Veteran does not support his 
claim for increased ratings, even considering DeLuca factors. 

The Board notes that VA examiners found no identifiable 
abnormal musculoskeletal pathology of the cervical spine, and 
no evidence of neuropathy, cervical radiculopathy or 
myopathy.  Subjective pain was noted to appear to be the 
greatest functional impact.  The Veteran clearly does not 
have ankylosis of the cervical spine.  Therefore, a higher 
evaluation for a cervical spine disorder is not in order for 
the entire rating period.

Regarding the lumbar spine disorder, the Veteran has not been 
shown to have had any evidence of neuropathy, brachial or 
lumbosacral plexopathy, or lumbar radiculopathy or myopathy.  
He has not exhibited favorable ankylosis of the entire 
thoracolumbar spine.  Therefore, a higher evaluation for the 
thoracolumbar spine disorder is not in order for the entire 
rating period.

In fact, the finding appears at odds with or at least 
disproportionate to the Veteran's allegations and increased 
ratings are not warranted.  Without further discussing the 
propriety of the RO's decisions, the Board finds that the 
manifestations of the Veteran's cervical and thoracolumbar 
disabilities do not meet or more nearly approximate the 
criteria for increased ratings under any of the applicable 
diagnostic codes.  Accordingly, entitlement to a higher 50 
percent rating for the thoracolumbar spine disorder; or; 100 
percent rating for the cervical spine disorder is denied.  


ORDER

Service connection for muscle and joint pain in the left 
wrist and bilateral elbows and shoulders, including as due to 
an undiagnosed illness is denied.

Entitlement to an evaluation in excess of 10 percent for 
productive changes, left hip is denied.

Entitlement to an evaluation in excess of 60 percent for 
degenerative disc disease and strain, cervical spine, with 
bilateral upper extremity neurological symptoms and headaches 
is denied.

Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease and strain of the thoracolumbar 
spine is denied.



____________________________________________
V.L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


